                     Case 18-81947             Doc 25       Filed 04/01/19 Entered 04/01/19 18:01:11        Desc Main
                                                              Document     Page 1 of 6
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                WESTERN DIVISION

                  In Re:                                              §
                                                                      §
                  BRUCE DOUGLAS SWANSON                               §     Case No. 18-81947
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that BERNARD J.
                  NATALE, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
                  trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
                  of Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                 United States Bankruptcy Court
                                                 Northern District of Illinois
                                                 Western Division
                                                 327 S. Church Street, Room 1100
                                                 Rockford, IL 61101
                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 9:00 AM on 04/22/2019 in Courtroom 3100,
                                                 United States Bankruptcy Court
                                                 327 S Church Street
                                                 Rockford IL 61101
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 04/01/2019                                 By: /S/ BERNARD J. NATALE
                                                                                          TRUSTEE


                  BERNARD J. NATALE, TRUSTEE
                  1639 N ALPINE RD SUITE 401
                  EDGEBROOK OFFICE CENTER
                  ROCKFORD, IL 61107




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 18-81947                 Doc 25           Filed 04/01/19 Entered 04/01/19 18:01:11                                      Desc Main
                                                          Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      WESTERN DIVISION


      In Re:                                                                §
                                                                            §
      BRUCE DOUGLAS SWANSON                                                 §         Case No. 18-81947
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       6,550.00
                   and approved disbursements of                                                                      $                             10.00
                                                            1
                   leaving a balance on hand of                                                                       $                       6,540.00


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: BERNARD J. NATALE LTD $                                          1,405.00 $                          0.00 $              1,405.00
       Trustee Expenses: BERNARD J. NATALE
       LTD                                 $                                                8.60 $                        0.00 $                     8.60
       Attorney for Trustee Fees: BERNARD J.
       NATALE LTD                                                       $             1,295.00 $                          0.00 $              1,295.00
       Attorney for Trustee Expenses: BERNARD
       J. NATALE LTD                          $                                           12.49 $                         0.00 $                    12.49
                   Total to be paid for chapter 7 administrative expenses                                             $                       2,721.09
                   Remaining Balance                                                                                  $                       3,818.91




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 18-81947            Doc 25   Filed 04/01/19 Entered 04/01/19 18:01:11              Desc Main
                                             Document     Page 3 of 6



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 34,862.54 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 11.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
     1-2                Elizabeth Reents        $          34,107.55 $                0.00 $           3,736.21
     2                  Nicor Gas               $             754.99 $                0.00 $                 82.70
                Total to be paid to timely general unsecured creditors                $                3,818.91
                Remaining Balance                                                     $                       0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 18-81947             Doc 25   Filed 04/01/19 Entered 04/01/19 18:01:11             Desc Main
                                             Document     Page 4 of 6

            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE


                                              Prepared By: /S/ BERNARD J. NATALE
                                                                           TRUSTEE


     BERNARD J. NATALE, TRUSTEE
     1639 N ALPINE RD SUITE 401
     EDGEBROOK OFFICE CENTER
     ROCKFORD, IL 61107


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
  Case 18-81947       Doc 25    Filed 04/01/19 Entered 04/01/19 18:01:11           Desc Main
                                  Document     Page 5 of 6


CASE NO: 18-81947
CASE NAME: BRUCE DOUGLAS SWANSON

                                        PROOF OF SERVICE


STATE OF ILLINOIS                            )
                                             ) SS
COUNTY OF WINNEBAGO                          )

           The undersigned, being first duly sworn on oath deposes and states that she served the
attached Notice of Trustee’s Final Report and Applications for Compensation sending a true
and correct copy of said via U S Mail, E-mail, or ECF, as per attached:

               SEE ATTACHED MATRIX (ALL ECF NOTICE WILL BE MADE TO
               ALL PARTIES LISTED WITH THE U S CLERK’S OFFICE FOR ECF
               NOTICE.)


        That she sealed said envelopes and placed sufficient U.S. postage on them; that she
deposited said envelopes so sealed and stamped in the United States Mail at Rockford, Illinois,
on the 1st day of April, 2019.


                                                    /s/ Mary Jane D’Angelo



SUBSCRIBED and SWORN to before me
the 1st day of April, 2019
/s/ Denise M Bennett
Notary Public

My commission expires July 15, 2022
            Case 18-81947   Doc 25    Filed 04/01/19 Entered 04/01/19 18:01:11   Desc Main
                                        Document     Page 6 of 6
NiCor                                Elizabeth Reents                 Law Office of Mark Rouleau
P O Box 549                          910 24th St                      4777 E State Street #7
Aurora IL 60507                      Rockford IL 61108                Rockford IL 61108



U S Trustee                          Bruce Douglas Swanson            Attorney Daniel Springer
780 Regent St Ste 304                612 Fairview Blvd #1             Springer Law Firm
Madison WI 53715                     Rockford IL 61107                5301 E State St Ste 105
                                                                      Rockford IL 61108
